DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and reply filed July 23, 2021 and May 17, 2021 have been received and entered into the case.  Claims 1 – 3, 5 and 12 - 20 are canceled (see Election/Restrictions below); claims 4 and 6 – 11 have been considered on the merits.  All arguments have been fully considered.


Election/Restrictions
This application is in condition for allowance except for the presence of claims 12 - 20 directed to an invention non-elected without traverse on January 7, 2021.  Accordingly, claims 12 – 20 have been cancelled.

Claim Rejections - 35 USC § 112
Previous rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn due to applicant’s statement of evidence filed May 17, 2021.


Previous rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn due to applicant’s amendment and the examiner amendments found below.

Claim Rejections - 35 USC § 102
Previous rejections under 35 U.S.C. 102a1 and 102a2 as being anticipated by Farmer et al. (US2005/0100535) are withdrawn due to amendment.
Previous rejections under 35 U.S.C. 102a1 as being anticipated by Majeed et al. (US 2018/0653555 and US 2018/0338508) are withdrawn due to amendment.

Claim Rejections - 35 USC § 103
Previous rejections under 35 U.S.C. 103 as being unpatentable over Farmer et al. (US2005/0100535) in view of Majeed et al. (2016) are withdrawn due to applicant’s amendment and reply.  Specifically, the prior art does not teach or suggest the claimed combination of enzymes and the deposited bacterial strain together in a composition, wherein it results a synergistic increase of lactose utilization by the bacteria when brought into contact as claimed.

Previous rejections under 35 U.S.C. 103 as being unpatentable over Majeed et al. (US 2018/0653555) in view of Majeed et al. (2016) are withdrawn due to applicant’s amendment and reply.  Specifically, the prior art does not teach or suggest the claimed combination of enzymes and the deposited bacterial strain together in a composition, wherein it results a synergistic increase of lactose utilization by the bacteria when brought into contact as claimed.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 4, line 3, --a-- has been inserted after the recitation of “comprising”.
In claim 4, line 5, “an enzyme blend” has been deleted and replaced with --enzymes--.
In claim 8, lines 1-2, “enzyme blend comprises of” has been deleted and replaced with --the enzymes comprise--.
In claim 9, line 3, the first and second recitations of “and” have been deleted and replaced with --,--.
In claim 9, line 4, the recitation of “and” have been deleted and replaced with --,--.

Please note that the above examiner’s amendment overcomes claim objections and rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and second paragraph that would otherwise apply.

Allowable Subject Matter
Claims 4 and 6 – 11 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/            Primary Examiner, Art Unit 1699